Exhibit 10.1

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SALES AUTHORIZATION RELEASE

 

CONTRACT: M67854-07-D-5031-18

 

SAR #: 10-249

 

 

 

MODIFICATION: 08

 

CONTRACT/MOD TYPE: FFP

 

 

 

CONTRACT MOD DATE: 08/20/10

 

PROGRAM MGMT POC: MIKE MARTYN

 

 

 

F.O.B. POINT: DESTINATION

 

CONTRACT POC: MIKE MIKSCHE

 

 

 

FP Proposal No(s): FP10-0035

 

 

 

DESCRIPTION: Development and Ver/Val, NRE Ver’Val of Materials, NRE ILS/CM
Documentation, NRE Engineering Design, Seat Survivability Production Kits

 

SCOPE OF WORK:

 

The purpose of this modification is to revise the delivery schedule for the
following:

 

1)            CLIN 3333AA — NRE TB Development and Ver/Val — 1 Lot

2)            CLIN 3330 — NRE Ver/Val of Materials — 1 Lot

3)            CLIN 3331 — NRE ILS/CM Documentation — 1 Lot

4)            CLIN 3332 — NRE Engineering Design — 1 Lot

5)            CLIN 3333AA — Seat Survivability Production Kits — 1,203

6)            CLIN 3333AB — Seat Survivability Production Kits — 484

7)            CLIN 3333AC — Seat Survivability Production Kits — 46

8)            CLIN 3333AD — Seat Survivability Production Kits — 213

9)

 

There is an increase of $64,096,792 to the DO

 

SPECIAL TERMS AND CONDITIONS, IF APPLICABLE:

 

NOTE:  Contract and Modifications are available on S:/Library/Contracts

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

J

1

13

 

 

 

 

2. AMENDMENT/MODIFICATION NO.

08

3. EFFECTIVE DATE

19-Aug-2010

4. REQUISITION/PURCHASE REQ. NO.

SEE SCHEDULE

5. PROJECT NO. (If applicable)

 

CODE   

  M67854

 

CODE   

   S1103A

6. ISSUED BY

 

COMMANDING GENERAL

MARINE CORPS SYSTEMS COMMAND

ATTEN: MRAP/CARL V. BRADSHAW

2200 LESTER STREET

QUANTICO, VA 22134-5010

 

7. ADMINISTERED BY (If other than Item 6)

DCMA ATLANTA

ATTN: DIANNE ROBERTS, 2300 LAKE PARK DRIV

SUITE 300

SMYNRA, GA 30080

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

FORCE PROTECTION INDUSTRIES, (INC)

OTIS BYRD

9801 HWY 78 STE 3

LADSON, SC 29456-3802

o

9A. AMENDMENT OF SOLICITATION NO.

 

o

9B. DATED (SEE ITEM 11)

 

x

10A. MOD. OF CONTRACT/ORDER NO.

M67854-07-D-5031-0018

 

 

 

 

CODE: 1EFH8

FACILITY CODE

x

10B. DATED (SEE ITEM 13)

23-Apr-2010

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨  The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer.     o is extended,  o is not extended.

 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15, and returning        copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PROIR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

o

A. 

THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONRTRACT ORDER NO. IN ITEM 10A.

 

 

 

o

B. 

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(A) Bilateral Authority.

 

 

 

x

C. 

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

43.103(a) Bilateral Agreement of Both Parties

 

 

 

o

D. 

OTHER (Specify type of modification and authority)

 

E.  IMPORTANT:  Contractor                        o is not,          x is
required to sign this document and return 1 copies to the issuing office.

 

14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number: 

 

The purpose of this modification is to order the following CLIN’s in support of
the Seat Survivability Upgrade effort::

 

1. CLIN 3329 - NRE TB Development and Ver/Val

2. CLIN 3330 - NRE Ver/Val Material,

3. CLIN 3331 - NRE ILS/CM Documentation,

4. CLIN 3332 - NRE Engineering Design, and

5. CLIN 3333 - Seat Survivability Production Kits.

 

All remaining contract terms and conditions remain in full force and effect.

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

CARL V. BRADSHAW   /  CONTRACTING OFFICER

TEL:                                                                       EMAIL:

 

 

 

 

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 

 

 

By

 

 

 

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

 

 

 

 

EXCEPTION TO SF 30

 

30-105-04

 

STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

 

 

 

Prescribed by GSA

 

 

 

 

FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0018-08

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

SECTION A - SOLICITATION/CONTRACT FORM

 

The total cost of this contract was increased by $64,096,792 from $62,652,782.45
to $126,749,574.45.

 

SECTION B - SUPPLIES OR SERVICES AND PRICES

 

CLIN 3329 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3329

 

 

 

[***]

 

Lot

 

$

[***]

 

$

[***]NTE

 

 

 

NRE TB Development and Ver/Val

 

 

 

 

 

FFP

 

 

 

 

 

The contractor shall provide NRE for the Development, Verification and
Validation of the Technical Bulletins in support of the Seat Survivability
Upgrade in accordance with FPII proposal No. FP10-0135.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RC06915

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RC069150009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

ACRN

 

$

[***]

 

 

 

CIN: M6785410RC0691500090019

 

 

 

 

                Workshare Professional comparison of
interwovenSite://IMANDMS/ACTIVE/73509484/1 and
interwovenSite://IMANDMS/ACTIVE/73509484/2. Performed on 10/25/2010.

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0018-08

 

CLIN 3330 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3330

 

 

 

[***]

 

Lot

 

$

[***]

 

$

[***]NTE

 

 

 

NRE Ver/Val of Materials

 

 

 

 

 

FFP

 

 

 

 

 

The contractor shall provide NRE for the Verification and Validation of Material
in support of the Seat Survivability Upgrade in accordance with FPII proposal
No.FP10-0135.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RC06915

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RC069150009

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

ACRN

 

$

[***]

 

 

 

CIN: M6785410RC0691500090020

 

 

 

 

CLIN 3331 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3331

 

 

 

[***]

 

Lot

 

$

[***]

 

$

[***]NTE

 

 

 

NRE ILS/CM Documentation

 

 

 

 

 

FFP

 

 

 

 

 

The contractor shall provide NRE for the ILS/CM Documentation efforts in support
of the Seat Survivability Upgrade in accordance with FPII proposal
No. FP10-0135.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RC06915

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RC069150009

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

ACRN

 

$

[***]

 

 

 

CIN: M6785410RC0691500090021

 

 

 

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0018-08

 

CLIN 3332 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3332

 

 

 

[***]

 

Lot

 

$

[***]

 

$

[***]NTE

 

 

 

NRE Engineering Design

 

 

 

 

 

FFP

 

 

 

 

 

The contractor shall provide NRE for the Engineering Design efforts in support
of the Seat Survivability Upgrade in accordance with FPII proposal
No. FP10-0135.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RC06915

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RC069150009

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

ACRN

 

$

[***]

 

 

 

CIN: M6785410RC0691500090022

 

 

 

 

CLIN 3333 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3333

 

 

 

 

 

Each

 

 

 

 

$

[***]

 

 

 

Seat Survivability Production Kits

 

 

 

 

 

FFP

 

 

 

 

 

The contractor shall provide Seat Survivability Upgrade Production Kits in
accordance with FPII proposal No. FP10-0135. The Unit of Issue of 1 Each is
equal to 1 Kit.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0018-08

 

CLIN 3333AA is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3333AA

 

 

 

[***]

 

Each

 

$

[***]

 

$

[***]NTE

 

 

 

Seat Survivability Production Kits

 

 

 

 

 

FFP

 

 

 

 

 

The contractor shall provide Seat Survivability Upgrade Production Kits in
accordance with FPII proposal No. FP10-0135. The Unit of Issue of 1 Each is
equal to 1 Kit.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RC06915

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RC069150009

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

ACRN

 

$

[***]

 

 

 

CIN: M6785410RC0691500090014

 

 

 

 

CLIN 3333AB is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3333AB

 

 

 

[***]

 

Each

 

$

[***]

 

$

[***]NTE

 

 

 

Seat Survivability Production Kits

 

 

 

 

 

FFP

 

 

 

 

 

The contractor shall provide Seat Survivability Upgrade Production Kits in
accordance with FPII proposal No. FP10-0135. The Unit of Issue of 1 Each is
equal to 1 Kit.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RC002190

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RC002190011

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

ACRN

 

$

[***]

 

 

 

CIN: M6785410RC0021900110012

 

 

 

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0018-08

 

CLIN 3333AC is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3333AC

 

 

 

[***]

 

Each

 

$

[***]

 

$

[***]NTE

 

 

 

Seat Survivability Production Kits

 

 

 

 

 

FFP

 

 

 

 

 

The contractor shall provide Seat Survivability Upgrade Production Kits in
accordance with FPII proposal No. FP10-0135. The Unit of Issue of 1 Each is
equal to 1 Kit.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RC00125

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RC001250008

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

ACRN

 

$

[***]

 

 

 

CIN: M6785410RC0012500080005

 

 

 

 

CLIN 3333AD is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3333AD

 

 

 

[***]

 

Each

 

$

[***]

 

$

[***]NTE

 

 

 

Seat Survivability Production Kits

 

 

 

 

 

FFP

 

 

 

 

 

The contractor shall provide Seat Survivability Upgrade Production Kits in
accordance with FPII proposal No. FP10-0135. The Unit of Issue of 1 Each is
equal to 1 Kit.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RC00332

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RC003320011

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

ACRN

 

$

[***]

 

 

 

CIN: M6785410RC0033200110009

 

 

 

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0018-08

 

SECTION E - INSPECTION AND ACCEPTANCE

 

The following Acceptance/Inspection Schedule was added for CLIN 3329:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

Destination

 

Government

 

Destination

 

Government

 

The following Acceptance/Inspection Schedule was added for CLIN 3330:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

Destination

 

Government

 

Destination

 

Government

 

The following Acceptance/Inspection Schedule was added for CLIN 3331:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

Destination

 

Government

 

Destination

 

Government

 

The following Acceptance/Inspection Schedule was added for CLIN 3332:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

Destination

 

Government

 

Destination

 

Government

 

The following Acceptance/Inspection Schedule was added for CLIN 3333:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

Origin

 

Government

 

Origin

 

Government

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 3333AA:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

Origin

 

Government

 

Origin

 

Government

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 3333AB:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

Origin

 

Government

 

Origin

 

Government

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 3333AC:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

Origin

 

Government

 

Origin

 

Government

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 3333AD:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

Origin

 

Government

 

Origin

 

Government

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0018-08

 

SECTION F - DELIVERIES OR PERFORMANCE

 

The following Delivery Schedule item has been added to SUBCLIN 3333AA:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

29-OCT-2010

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
TMO (M/F PROJECT CODE PLR)
ATTN: JOHN CRUZ
BLDG 1221 DR 20
ALBANY GA 31704-0320
229-639-5902
FOB: Destination

 

M99933

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-NOV-2010

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
TMO (M/F PROJECT CODE PLR)
ATTN: JOHN CRUZ
BLDG 1221 DR 20
ALBANY GA 31704-0320
229-639-5902
FOB: Destination

 

M99933

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

31-DEC-2010

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
TMO (M/F PROJECT CODE PLR)
ATTN: JOHN CRUZ
BLDG 1221 DR 20
ALBANY GA 31704-0320
229-639-5902
FOB: Destination

 

M99933

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

29-JAN-2010

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
TMO (M/F PROJECT CODE PLR)
ATTN: JOHN CRUZ
BLDG 1221 DR 20
ALBANY GA 31704-0320
229-639-5902
FOB: Destination

 

M99933

 

8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0018-08

 

The following Delivery Schedule item has been added to SUBCLIN 3333AB:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

29-JAN-2011

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
TMO (M/F PROJECT CODE PLR)
ATTN: JOHN CRUZ
BLDG 1221 DR 20
ALBANY GA 31704-0320
229-639-5902
FOB: Destination

 

M99933

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

28-FEB-2011

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
TMO (M/F PROJECT CODE PLR)
ATTN: JOHN CRUZ
BLDG 1221 DR 20
ALBANY GA 31704-0320
229-639-5902
FOB: Destination

 

M99933

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

28-FEB-2011

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
TMO (M/F PROJECT CODE PLR)
ATTN: JOHN CRUZ
BLDG 1221 DR 20
ALBANY GA 31704-0320
229-639-5902
FOB: Destination

 

M99933

 

The following Delivery Schedule item has been added to SUBCLIN 3333AC:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

28-FEB-2011

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
TMO (M/F PROJECT CODE PLR)
ATTN: JOHN CRUZ
BLDG 1221 DR 20
ALBANY GA 31704-0320
229-639-5902
FOB: Destination

 

M99933

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

31-MAR-2011

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
TMO (M/F PROJECT CODE PLR)
ATTN: JOHN CRUZ
BLDG 1221 DR 20
ALBANY GA 31704-0320
229-639-5902
FOB: Destination

 

M99933

 

9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0018-08

 

The following Delivery Schedule item has been added to SUBCLIN 3333AD:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

31-MAR-2011

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
TMO (M/F PROJECT CODE PLR)
ATTN: JOHN CRUZ
BLDG 1221 DR 20
ALBANY GA 31704-0320
229-639-5902
FOB: Destination

 

M99933

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

31-MAR-2011

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
TMO (M/F PROJECT CODE PLR)
ATTN: JOHN CRUZ
BLDG 1221 DR 20
ALBANY GA 31704-0320
229-639-5902
FOB: Destination

 

M99933

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

Accounting and Appropriation

 

Summary for the Payment Office

 

As a result of this modification, the total funded amount for this document was
increased by $48,072,594 from $62,652,782.45 to $110,725,376.45

 

CLIN 3329:

Funding on CLIN 3329 is initiated as follows:

 

ACRN:

 

CIN: M6785410RC0691500090019

 

Acctng Data: 17011096520 310 67854 067443 2D 6520C5

 

Total: $[***]

 

Cost Code: 0RC06915502A

 

CLIN 3330:

Funding on CLIN 3330 is initiated as follows:

 

ACRN:

 

CIN: M6785410RC0691500090020

 

10

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0018-08

 

Acctng Data: 17011096520 310 67854 067443 2D 6520C5

 

Total: $[***]

 

Cost Code: 0RC06915502A

 

CLIN 3331:

Funding on CLIN 3331 is initiated as follows:

 

ACRN:

 

CIN: M6785410RC0691500090021

 

Acctng Data: 17011096520 310 67854 067443 2D 6520C5

 

Total: $[***]

 

Cost Code: 0RC06915502A

 

CLIN 3332:

Funding on CLIN 3332 is initiated as follows:

 

ACRN:

 

CIN: M6785410RC0691500090022

 

Acctng Data: 517011096520 310 67854 067443 2D 6520C5

 

Total: $[***]

 

Cost Code: 0RC06915502A

 

SUBCLIN 3333AA:

Funding on SUBCLIN 3333AA is initiated as follows:

 

ACRN:

 

CIN: M6785410RC0691500090014

 

Acctng Data: 17011096520 310 67854 067443 2D 6520C5

 

Total: $[***]

 

Cost Code: 0RC06915502A

 

SUBCLIN 3333AB:

Funding on SUBCLIN 3333AB is initiated as follows:

 

ACRN:

 

CIN: M6785410RC0021900110012

 

11

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0018-08

 

Acctng Data: 2102035MRAP 310 67854 067443 2D 2035MR

 

Total: $[***]

 

Cost Code: 0RC00219502C

 

SUBCLIN 3333AC:

Funding on SUBCLIN 3333 AC is initiated as follows:

 

ACRN:

 

CIN: M6785410RC0012500080005

 

Acctng Data: 5793080MRAP 310 67854 067443 2D 822230

 

Total: $[***]

 

Cost Code: 0RC0012550M2

 

SUBCLIN 3333AD:

Funding on SUBCLIN 3333AD is initiated as follows:

 

ACRN:

 

CIN: M6785410RC0033200110009

 

Acctng Data: 1701810M5XG 250 67854 067443 2D 6028C5

 

Total: $[***]

 

Cost Code: 0RC0033250N1

 

SECTION I — CONTRACT CLAUSES

 

The following has been modified:

 

52.216-24 LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

 

(a)  In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding $48,072,594.00 dollars.

 

(b)  The maximum amount for which the Government shall be liable if this
contract is terminated is $64,096,792.00 dollars.

 

(End of clause)

 

252.217-7027 CONTRACT DEFINITIZATION (OCT 1998)

 

(a) A Fixed Price Indefinite Delivery/Indefinite Quantity contract is
contemplated.  The Contractor agrees to begin

 

12

--------------------------------------------------------------------------------


 

M67854-07-D-5031

0018-08

 

promptly negotiating with the Contracting Officer the terms of a definitive
contract that will include (1) all clauses required by the Federal Acquisition
Regulation (FAR) on the date of execution of the undefinitized contract action,
(2) all clauses required by law on the date of execution of the definitive
contract action, and (3) any other mutually agreeable clauses, terms, and
conditions. The Contractor agrees to submit firm price proposal and cost or
pricing data supporting its proposal.

 

(b) The schedule for definitizing this contract is as follows (insert target
date for definitizing of the contract action and-dates for submission of
proposal, beginning of negotiations, and, if appropriate, submission of the
make-or-buy and subcontracting plans and cost or pricing data).

 

EVENT

 

DATE

ROM Received

 

28 July 2010

Proposal Received

 

06 Aug 2010

Bilateral UCA Modification Award

 

19 Aug 2010

Technical Evaluation Received

 

25 Aug 2010

DCAA Audit Received

 

23 Sep 2010

Pre-Negotiation Clearance Approved

 

17 Oct 2010

Negotiations Complete

 

12 Nov 2010

Post Negotiation Clearances Approved

 

17 Dec 2010

Definitive Contract Modifications Executed

 

31 Jan 2011

 

(c)  If agreement on a definitive contract action to supersede this
undefinitized contract action is not reached by the target date in paragraph (b)
of this clause, or within any extension of it granted by the Contracting
Officer, the Contracting Officer may, with the approval of the head of the
contracting activity, determine a reasonable price or fee in accordance with
subpart 15.4 and part 31 of the FAR, subject to Contractor appeal as provided in
the Disputes clause. In any event, the Contractor shall proceed with completion
of the contract, subject only to the Limitation of Government Liability clause.

 

(1)  After the Contracting Officer’s determination of price or fee, the contract
shall be governed by—

 

(i)  All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

 

(ii)  All clauses required by law as of the date of the Contracting Officer’s
determination; and

 

(iii)  Any other clauses, terms, and conditions mutually agreed upon.

 

(2)  To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.

 

(d)  The definitive contract resulting from this undefinitized contract action
will include a negotiated firm-fixed price delivery order in no event to exceed
$64,096,792.00.

 

(End of clause)

 

(End of Summary of Changes)

 

13

--------------------------------------------------------------------------------